DETAILED ACTION
Response to Amendments/Remarks
  Replacement drawings and specification amendments filed on April 19, 2021 have been entered.
Applicant’s arguments with respect to claim rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-14, 21-23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Farahati et al. (US PGPUB 2007/0149295A1) in view of Howe (GB-732714-A) and Werme (US Patent 2176846A).
Regarding claim 1, 
Farahati et al. (hereinafter referred to as Farahati) discloses:
As shown in Figure 4, an assembly for connecting a flex plate to a cover of a torque converter.  
“When torque converter cover 22 is installed in a vehicle (not shown), the distance between torque converter cover 22 and the engine flex plate (not shown) may vary.”  [0035] “Additionally, this affords a torque converter developer the opportunity to design the converter based on the requirements of fluid dynamics, while still maintaining a simple means to couple the converter between the engine flex plate and the transmission” [0035]
the assembly, as shown in Figure “A1” below, comprising: a base portion having a central portion, first and second lateral portions, and first and second connecting portions connecting the central portion to the first and second lateral portions, respectively.
As shown in Figure “A1” below, the central portion has an aperture for stud 32. 
Threaded stud 32 is fixed to the central portion and disposed between the first and second connecting portions.

    PNG
    media_image1.png
    906
    1227
    media_image1.png
    Greyscale

Figure “A1”: Taken from Figure 4 of Farahati (annotated by the Examiner).

“In another embodiment, each of the first and second plates further includes at least one first opening arranged to receive a first fastener, and at least one second opening arranged to receive a second fastener. In various embodiments, the first fastener may include a rivet, a first bolt, a weld or other fastening means known in the art. In other embodiments, the second fastener may include a stud, a lug, a second bolt or other coupling means known in the art.” [0008]

Farahati does not explicitly disclose, but Werme teaches:
A press nut 10 shown in Figure 7 of Werme and Figure “B1” below is installed into a metal plate 9.
Metal plate 9 has an aperture 8 having an inner surface.
Threaded nut 10 includes a shoulder portion 14.  The threaded nut 10 is press fit into the aperture 8 such that the shoulder portion 14 of the threaded nut 10 contacts the inner surface of the aperture 8. 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the nut coupling means 
Threaded stud 32 shown in Farahati is fixed to the central portion and disposed between the first and second connecting portions.  Therefore, when modifying Farahati with Werme, the nut will be similarly arranged on the central portion.


    PNG
    media_image2.png
    295
    416
    media_image2.png
    Greyscale

Figure “B1”: Taken from Figure 7 of Werme (annotated by the Examiner).

Farahati discloses that drive plate 24 can be attached to the cover 30 by welding in lieu of mechanical fastening. “As shown in FIG. 4, drive plates 24 may be fixedly secured to cover 30 with a plurality of rivets 28, however, as one of ordinary skill in the art would appreciate, other methods of fixedly securing drive plates 24 to cover 30 are also possible, e.g., bolts or welds, and such methods are within the spirit and scope of the invention as claimed.” [0035]

Farahati does not explicitly disclose, but Howe teaches following: 
Figures 44-45 shows a bracket that has welding projection 115 to allow welding of the bracket. 
Howe teaches that welding projections can be formed by a single pressing operation by displacing metal (see page 1, lines 18-27) and when welding items together using these welding projections, the weld is made without the undesirable welding splash (see page 4, line 120).  Additionally, Howe teaches that when using welding projections there is a uniform contact between the surfaces to be welded (see page 5, line 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify both lateral portions of the assembly shown in Farahati to have the welding projections similar to the ones taught by Howe so that the assembly can be welded to the cover of the torque converter without the welding splash and with uniform contact between the two surfaces.

Regarding claim 3, 
Farahati discloses:  
As shown in Figure “A1”, each of the first and second connecting portions taper away from the central portion toward the first and second lateral portions, respectively.



Farahati (as modified) discloses:
The projection 115, shown in Figure 44, has a curved profile.  
See rejection of claim 1 for modifying the two lateral portions shown in Farahati to have first and second projections taught by Howe.  
wherein the first and second projections have first and second profiles, the first and second profiles are curved.  

Regarding claim 5, 
Farahati discloses:
wherein the first and second lateral portions (two lateral portions shown in Figure “A1”) occupy a first plane.

Regarding claim 6, 
Farahati discloses:
wherein the central portion, shown in Figure “A1”, occupies a second plane that is offset from the first plane of lateral portions and substantially parallel thereto.

Regarding claim 7, 
Farahati discloses:
wherein the first and second connecting portions, shown in Figure “A1”, are positioned between the first and second planes.


Farahati discloses:
A torque converter assembly for connecting a flex plate to a cover of a torque converter, as shown in Figure 4, the assembly comprising: 
a cover plate 30; 
a plurality of coupling assemblies (stud 32 and drive plates 24).  
As shown in Figure “A1” above, a base portion having a central portion, first and second lateral portions, and first and second connecting portions connecting the central portion to the first and second lateral portions, respectively.
the central portion having an aperture for stud 32; 
Threaded stud 32 is fixed to the central portion and disposed between the first and second connecting portions.

Farahati discloses that studs 32 of Figure 4 are used the cover to the flex plate. However, Farahati also discloses that a stud, a lug, a bolt or other coupling means known in the art can be used.  A nut is a coupling means known in the art which can be used in place of the stud 32.  Also, Farahati discloses that the drive plates 24 are made out of metal plates.  

Farahati does not explicitly disclose, but Werme teaches:
A press nut 10 shown in Figure 7 of Werme and Figure “B1” below is installed into a metal plate 9.
Metal plate 9 has an aperture 8 having an inner surface.
Threaded nut 10 having a threading (opening 17 with threads 18) and a shoulder portion 14.  The threaded nut 10 is press fit into the aperture 8 such that the shoulder portion 14 of the threaded nut 10 contacts the inner surface of the aperture 8. 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the nut coupling means shown in Werme in place of the stud coupling means shown in Farahati. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. MPEP 2143(i)(b).  
Threaded stud 32 shown in Farahati is fixed to the central portion and disposed between the first and second connecting portions.  Therefore, when modifying Farahati with Werme, the nut will be similarly arranged on the central portion.

Farahati discloses that drive plate 24 can be attached to the cover 30 by welding in lieu of mechanical fastening.  See paragraph 0035. 

Farahati does not explicitly disclose, but Howe teaches following: 
Figures 44-45 shows a bracket that has welding projection 115 to allow welding of the bracket. 
Howe teaches that welding projections can be formed by a single pressing operation by displacing metal (see page 1, lines 18-27) and when welding items 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify both lateral portions of the assembly shown in Farahati to have the welding projections similar to the ones taught by Howe so that the assembly can be welded to the cover of the torque converter without the welding splash and with uniform contact between the two surfaces.

Farahati (as modified by Werme) discloses:
threaded stud 32 is configured to connect the flex plate to the torque converter.
Therefore, upon modification of Farahati to have the threaded nut taught by Werme, as set forth above, the threaded nut will be configured to receive a fastener to connect the flex plate to the torque converter.

Farahati (as modified by Werme and Howe) discloses:
Upon modification of Farahati to have the press nut taught by Werme and welding projections taught by Howe, the assembly shown in Farahati will have a plurality of weldable clinch nut assemblies.  
The coupling means (studs 32) shown in Figure 4 of Farahati are attached to the outer surface of the cover of the torque converter and are radially spaced apart from each other on a peripheral portion of the outer surface of the cover of the 

Regarding claim 9,
Farahati discloses:
As shown in Figure “A1” above, each of the first and second connecting portions taper away from the central portion toward the first and second lateral portions, respectively.

Regarding claim 10,
Farahati (as modified by Howe in rejection of claim 8) discloses:
The projection 115, shown in Figure 44 of Howe, has a curved profile.  Therefore, the first and second projections have first and second curved profiles. 

Regarding claim 11,
Farahati (as modified by Howe in rejection of claim 8) discloses:
Projection 115 shown in Figures 44-45 of Howe projects down and away from the central portion and upon modification of the lateral portions of Farahati, as set forth in rejection of claim 8, the projection 115 will project away from the central portion.



Regarding claim 12,
Farahati discloses:
wherein the first and second lateral portions (two lateral portions shown in Figure “A1” above) occupy a first plane.

Regarding claim 13,
Farahati discloses:
wherein the central portion, shown in Figure “A1” above, occupies a second plane that is offset from the first plane of lateral portions and substantially parallel thereto.

Regarding claim 14:  Farahati (as modified) does not explicitly show a threaded nut which does not contact the cover plate.  Farahati discloses that raised portion 34 is used to couple the cover to the flex plate.  When modifying Farahati to have the welded nut coupling means (as set forth in the rejection of claim 8), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ensure that the nut does not contact the cover plate as making the nut height less than the height 41 shown in Figure 6 will ensure that the drive plate 24 does not bottom out due to nut height.  In other words, if the nut height were made larger than height 41 of Figure 6 it would prevent the lateral portions from contacting and attaching to the cover.  



Regarding claim 21, 
Farahati (as modified) discloses:
Figure 14 of Farahati shows four assemblies 90.  Farahati discloses following:  “Although four drive plates 90 are shown in FIG. 14, one of ordinary skill in the art would appreciate that other numbers of drive plates are also possible, e.g., three or five, and such configurations are within the spirit and scope of the invention as claimed.” [0042]
It would have been obvious to one having ordinary skill in the art at the time of filing to have modified the number of drive plates shown in Farahati to six drive plates since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04 (vi)(b). 
Six drive plate assemblies will meet the claim language of: wherein the plurality of weldable clinch nut assemblies includes a first pair of weldable clinch nut assemblies, a second pair of weldable clinch nut assemblies, and a third pair of weldable clinch nut assemblies, the first pair of weldable clinch nut assemblies includes first and second weldable clinch nut assemblies, the second pair of weldable clinch nut assemblies includes third and fourth weldable clinch nut assemblies, and the third pair of weldable clinch nut assemblies includes fifth and sixth weldable clinch nut assemblies.




Regarding claim 22, 
Farahati (as modified) discloses:
Drive plate assemblies shown in Figure 14 or Figure 4 of Farahati has drive plate assemblies that oppose each other along the peripheral portion of the outer surface of the cover of the torque converter.  
Therefore, upon modification of Farahati to have six drive plates, as set forth in the rejection of claim 21 above, the six drive plate assemblies will meet the claim language of: wherein the first and second weldable clinch nut assemblies oppose each other along the peripheral portion of the outer surface of the cover of the torque converter, the third and fourth weldable clinch nut assemblies oppose each other along the peripheral portion of the outer surface of the cover of the torque converter, and the fifth and sixth weldable clinch nut assemblies oppose each other along the peripheral portion of the outer surface of the cover of the torque converter.

Regarding claim 23, 
Farahati (as modified) discloses:
Drive plate assemblies 24 shown in Figure 4 are substantially parallel to each other.  
Therefore, upon modification of Farahati to have six drive plates, as set forth in the rejection of claim 21 above, the six drive plate assemblies will meet the claim 

Regarding claim 28,
Farahati (as modified by Werme in the rejection of claim 1) discloses:
As shown in Figure “B1” above, wherein the threaded nut 10 includes an upper surface portion, and the threaded nut 10 press fit into the aperture 8 such that the upper surface portion of the threaded nut is exposed within the aperture 8.

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Farahati in view of Werme and Howe further in view of Hengel et al. (US Patent 6765171B1).

Regarding claim 25, 
Farahati (as modified) does not disclose, but Hengel et al. (hereinafter referred to as Hengel) teaches:
Hengel teaches arc-shaped welding projections 24 used to weld a nut.  Welding projection 24 shown in Figure 1 of Hengel have circular geometries with first and second ends, where the ends face towards the central threaded portion of the nut.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the welding projection 115 shown in Howe for the arc-shaped projection similar to the ones shown in Hengel.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim limitation obvious.
Curved, arc-shape of the projections 24 shown in Hengel is such that the inner curve of the arc is facing the threaded aperture (central portion).  Therefore, when modifying both lateral portions of Farahati (as modified) to have welding projections similar to the ones shown in Hengel they will be similarly arranged leading to the first and second ends facing towards the threaded aperture (central portion).  This will lead to the first and second projections extending along the first and second lateral portions of Farahati, respectively, to form first and second projection geometries, each of the first and second projection geometries having first and second ends.

Regarding claim 26,
Farahati (as modified) discloses:
See rejection of claim 25 above on modifying Farahati with Hengel.
The width of the first and second projection geometries 24 is substantially constant.  “The three projections 24 are arcuate in shape (suitably about 60 degrees of arc) with square, or quadrilateral or triangular cross-sections that taper toward a flat workpiece contacting surface 34.” [col 4, line 2]


Regarding claim 27,
Farahati (as modified) discloses:
See rejection of claim 25 above on modifying Farahati with circular weld projection shown in Hengel.
Modifying both lateral portions of Farahati to have circular welding projections similar to the ones shown in Hengel will lead to the first and second projections extending along the first and second lateral portions, respectively, to form first and second projection geometries, respectively, and where each of the first and second projection geometries are circular.
Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Maienschein et al. (US Patent 6026941A):  A coupling means for use in torque converters is shown in Figure 14 of Maienschein et al. and in the figure below.

    PNG
    media_image3.png
    537
    486
    media_image3.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT S DHILLON whose telephone number is (571)270-1791.  The examiner can normally be reached on M-F 0700-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D. Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/AMIT SINGH DHILLON/Examiner, Art Unit 3677